BAKES, Justice.
Petitioners ask that the Court make permanent an alternative writ of mandate previously granted requiring leaders of the state legislature to comply with a citizens’ committee recommendation of legislative pay levels or show cause why they should not be required to comply. For the reasons stated herein, we quash the alternative writ.
Art. 3, § 23, of the Idaho Constitution provides for a citizens’ committee on legislative compensation.1 According to that provision, the committee must, on or before November 30, of every even-numbered year, set a rate of compensation for legislators. The rate set by the committee will be the rate of compensation unless, “prior to the 25th legislative day of the next regular session, by concurrent resolution, the senate and house of representatives shall reject or reduce such rates of compensation and expenses.” On October 29, 1982, the commit*606tee set rates of compensation for legislators sitting during, the 1983 and 1984 sessions. Thus, in order to reject that compensation the legislature was required to act on a concurrent resolution prior to the 25th day of the 1983 session. The 1983 session began January 10, 1983. A concurrent resolution (HCR 10), initiated in the House, sought to reject the compensation rates set by the committee. HCR 10 passed the House on January 27, 1983, and was sent to the Senate for approval. The resolution was then referred to the State Affairs Committee, and subsequently reported back out of committee on February 1,1983, the 23rd legislative day, without recommendation. The resolution was held at the desk for one legislative day.
On February 2, 1983, the 24th legislative day, the Senate finally voted on HCR 10. The measure was passed. However, on that same day, notice was given, pursuant to Senate rules, that on the next day a motion to reconsider may be made. On February 3, 1983, the 25th legislative day, such a motion was made, but was rejected.
Several legislators then filed this petition for writ of mandate on February 23, 1983, asking this Court to order leaders of the House and Senate to pay members according to the committee recommendation, alleging that HCR 10 had not passed prior to the 25th legislative day. This Court, by order dated February 24, 1983, issued an alternative writ of mandate.
Thus, the narrow question presented in this case is the effective date of HCR 10. If it became effective on February 2, the 24th legislative day, then the citizens’ committee recommendation was effectively rejected. However, if the notice of intent to move for reconsideration, given on the 24th day, and the subsequent making of the motion to reconsider on the 25th day, delayed the effectiveness of the vote on HCR 10 until the 25th legislative day or later, then the citizens’ committee recommendation was not effectively rejected.
Both petitioners and respondents urge us to consider Mason’s Manual of Legislative Procedure and the rules contained therein, and to interpret and apply those rules to this situation. However, this would require the Court to interpret rules which govern parliamentary procedure in the legislature. This we decline to do in light of the fact that the Senate has already, through its leadership, interpreted the effect of its own rules. The Senate, as part of the legislature, is an independent branch of government. Our state Constitution, Art. 2, § 1, divides our government into three distinct departments and forbids members of one department, for example the judiciary, from exercising powers properly belonging to one of the other departments, such as the legislature. Art. 3, § 9, of our Constitution gives each house of the legislature the power to determine its own rules of proceeding. Thus, this power is specifically reserved to the legislative branch by the Constitution, and we cannot interfere with that power. The interpretation of internal procedural rules of the Senate is for the Senate. Its leadership has spoken, and the Senate as a whole has not overruled it.
Both Senate and House leadership, by signing the resolution and paying legislative members at the old rate, determined the effect of their own parliamentary rules on the passage of HCR 10 before the required time. Because the legislature has already determined the application of its own rules, we decline to intervene in the actions of that distinct branch of government.
Alternative writ quashed. Permanent writ denied.
DONALDSON, C.J., concurs.
SHEPARD and HUNTLEY, JJ., concur in result.

. [Art. 3] § 23. Compensation of members. —The legislature shall have no authority to establish the rate of its compensation and expense by law. There is hereby authorized the creation of the citizens committee on legislative compensation .... The committee shall, on or before the last day of November of each even-numbered year, establish the rate of compensation and expenses for services to be rendered by members of the legislature during the two-year period commencing on the first day of December of such year.... The rates thus established shall be the rates applicable for the two-year period specified unless prior to the twenty-fifth legislative day of the next regular session, by concurrent resolution, the senate and house of representatives shall reject or reduce such rates of compensation and expenses ...(Emphasis added.)